Citation Nr: 0738216	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05 - 34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
diagnosed as dorsal myositis.

2. Entitlement to service connection for a left hand 
condition, cervical spine condition, and a neuropsychiatric 
condition. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army from May 1967 until September 1967.  He had additional 
periods of ACDUTRA thereafter ranging from 15 to 30 days each 
year through June 1999, including 23 days of ACDUTRA between 
October 1984 and October 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that in November 2004, the veteran completed 
a VA Form 21-22 appointing Puerto Rico Public Advocate for 
Veterans Affairs as his representative.  Subsequently, in 
August 2006 the veteran attempted to appoint Alfredo Morales, 
Jr. as his representative.  However, as indicated in a 
September 2006 letter from the RO, Mr. Morales is not an 
attorney nor is qualified to represent veterans before the 
VA.  

The letter further stated that the Puerto Rico Public 
Advocate for Veterans Affairs would remain his representative 
until further notice was received from the veteran.  To date, 
the veteran has failed to nominate a substitute 
representative.  Therefore, for purposes of this appeal, the 
veteran's representation will remain the Puerto Rico Public 
Advocate for Veterans Affairs.  

The Board notes that at the time the veteran made his October 
2004 claim for service connection for a back condition, he 
also filed claims for service connection for a left hand 
condition, cervical condition, and neuropsychiatric 
condition.  The back condition claim was adjudicated in a 
March 2005 rating decision that is the subject of this 
appeal.  

The RO subsequently adjudicated the remaining issues in a 
September 2006 rating decision.  As a procedural matter, the 
Board has construed correspondence received from the veteran 
on behalf of his representative dated June 14, 2007, as a 
timely notice of disagreement on the issues of service 
connection for a left hand condition, cervical spine 
condition, and neuropsychiatric condition. However, no 
Statement of the Case (SOC) has ever been issued. Therefore, 
those issues will be remanded for the issuance of an SOC.

Accordingly, the issues of entitlement to service connection 
for a left hand condition, cervical spine condition and 
neuropsychiatric condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There were no complaints of, treatment for, or diagnosis 
of back disorder during ACDUTRA; no back injury was noted. 

2.   Back symptomatology was not identified until 1990. 

3.  The competent evidence of record does not demonstrate 
that the currently-diagnosed dorsal myositis is causally 
related to ACDUTRA.


CONCLUSION OF LAW

A back disorder, diagnosed as dorsal myositis, was not 
incurred in, or aggravated by, the appellant's period of 
ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
a back disorder.  In essence, he contends that he developed a 
back condition from an injury that occurred contemporaneously 
with a left hand injury in July 1985 during a period of 
ACDUTRA.  Of record is a DA Form 2173 dated July 1985 that 
confirms the veteran injured his left index finder while 
closing a rolling door.  

In that same report, the appellant claimed that while 
lowering the rolling door his left hand got stuck in the door 
chain pulling his body off the ground causing damage to his 
left index finger.  The veteran is now contending that this 
incident lead to his current back condition.     

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.   § 3.303(d).  

Under 38 U.S.C.A. § 101(24) the term "active military, 
naval, or air service" includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
Further, ACDUTRA includes full-time duty performed by Reserve 
or National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22); 38 C.F.R.          § 3.6(c).  

In this vein, the Board acknowledges records from the Puerto 
Rico National Guard dated January 2000.  Such records reflect 
that the veteran has had an average of 15 to 30 days of 
ACDUTRA each year through June 1999 since his initial 4 
months of ACDUTRA from May 1967 to September 1967.  The Board 
notes that the same report indicates that the veteran had 23 
days of ACDUTRA for the period of October 1984 until October 
1985; this would include the period of ACDUTRA in July 1985 
when the appellant's hand injury occurred. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board also notes that the presumption of soundness, and 
presumptive service connection provisions do not apply to 
periods of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 
(1995).

The first question for consideration in evaluating a direct 
service connection claim is whether competent evidence 
demonstrates a current disability.  In the present case, a 
diagnosis was rendered by Dr. Rosario Casillas in March 1990 
and December 1990.  Such diagnoses indicated that the veteran 
has dorsal myositis.  Therefore, the record contains a 
definitive diagnosis of a back disorder.     

Based on the above, the first element of a service connection 
claim is satisfied here.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection have not been met.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  Such records do not 
reflect any complaints or treatment relating to any back 
condition or injury.  Specifically, examinations performed in 
October 1966, May 1967, August 1967, September 1980, and 
February 1985, all indicate that the veteran's spine was 
normal.  Although service records from July 1985 reflect the 
occurrence of a left hand injury, as described above, they 
are absent of any complaints of a back condition.  

Furthermore, a subsequent examination completed in February 
1989 does not indicate that the veteran had any spine 
abnormality.  In conjunction with the February 1989 
examination, he completed a Report of Medical History, in 
which he denied recurrent back pain.  

Therefore, the available service medical records do not show 
that a back disorder was incurred during ACDUTRA.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Next, the post-service medical evidence does not demonstrate 
any findings indicative of a back disorder until 1990.  
Treatment records from Fort Buchanan and the Naval Hospital 
on Roosevelt Road covering the period of July 1985 until 
February 1989 are absent any complaints of a back condition 
or injury.  It was not until March 1990 that Dr. Rosario 
Casillas diagnosed the veteran with dorsal myositis.  

In considering whether any present back condition is causally 
related to active service, the Board notes that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, however, the veteran has not 
specifically endorsed a continuity of back symptoms from the 
time if separation from service to the present time.  
Moreover, as previously noted, such continuity of 
symptomatology has not been demonstrated by the post-service 
treatment record.  

The Board acknowledges Dr. Rosario Casillas' opinion that the 
veteran's currently- diagnosed dorsal spine disorder is 
related to the hand injury that occurred during ACDUTRA in 
July 1985.  Specifically, Dr. Rosario Casillas stated (as 
translated from Spanish and English) that "[the veteran] has 
not suffered any additional trauma after the accident 
suffered while he was in active service in the armed forces, 
because it is indubitable that his cervical dorsal conditions 
are related to the incident that occurred in the armed 
forces."  Further, Dr. Rosario Casillas testified at the 
hearing before the DRO that he had made such a conclusion 
based on visual observations of the veteran, including his 
use of a cane and defective walk rather than on tests, such 
as an x-ray, CT scan, or an MRI.  He also testified that he 
based his opinion on the veteran's story of the incident.  

The Board is not persuaded by Dr. Rosario Casillas' opinion 
for several reasons.  First, it is noted that the opinion was 
arrived at based solely on visual observations and the 
veteran's recollection of a hand injury that occurred during 
ACDUTRA.  In this vein, it is noted that a medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, the veteran's reported history is not otherwise 
supported by the evidence of record.  Therefore, Dr. Rosario 
Casillas' reliance on such history lessens the probative 
value of his conclusions.  Moreover, Dr. Rosario Casillas' 
opinion did not account for the long absence of any 
documented back disorder symptomatology following the 
veteran's separation from ACDUTRA.

In addition, the Board has considered the veteran's 
statements and sworn testimony asserting a relationship 
between his current back disorder and ACDUTRA.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently- diagnosed dorsal spine disorder was 
incurred in ACDUTRA.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).	

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed above, there is no probative 
medical evidence indicating that a back disorder may be 
associated with service.  Accordingly, an examination is not 
found to be necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA the veteran's 
service medical records and post service treatment records.  
The veteran submitted statements in support of his claim, to 
include testimony provided at a February 2006 hearing before 
a Decision Review Officer (DRO) at the RO.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  Indeed, medical records identified by the 
veteran at the hearing before the DRO from Fort Buchanan, the 
Naval Hospital on Roosevelt Road, and Dr. Rosario Casillas 
are associated with the file.  In particular, at the hearing 
before the DRO, the veteran claimed that he was seen at Fort 
Buchanan for his back in 1987.  The medical records in the 
claims file from Fort Buchanan cover the time period from 
July 1985 to February 1989.  

Additionally, at the hearing before the DRO both the veteran 
and Dr. Rosario Casillas testified that the veteran had been 
treated by Dr. Rosario Casillas for a back condition since 
1987.  The DRO gave the veteran 60 days from the date of the 
February 2006 hearing to submit Dr. Rosario Casillas' 
complete treatment records.  Such records were provided to 
the RO in July 2006; however, they reflect that the veteran's 
earliest treatment for his back condition by Dr. Rosario 
Casillas was March 1990.  

The Board has perused the medical records in the claims file 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Furthermore, in January 2007, the veteran indicated that he 
did not have any additional evidence to submit for his 
appeal.  Therefore, the Board is satisfied that all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disorder is denied.


REMAND

With respect to the service connection claims for a left hand 
condition, cervical spine condition, and neuropsychiatric 
condition, the RO denied the claims in September 2006.  In 
June 2006, the veteran submitted correspondence which the 
Board construes as a timely Notice of Disagreement; however, 
no SOC has ever been issued.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not yet issued an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of entitlement to service connection for a left hand 
condition, cervical spine condition, and neuropsychiatric 
condition.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the 
case to the veteran and his representative 
on the issues of entitlement to service 
connection for a left hand condition, 
cervical condition, and neuropsychiatric 
condition.  The veteran is informed that 
the claims will be returned to the Board 
following the issuance of the statement of 
the case only if it is perfected by the 
filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed as to any of 
these issues, those issues should be 
certified to the Board for appellate 
consideration.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case. The veteran 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


